Exhibit 10.3
THIRD AMENDMENT TO CREDIT AGREEMENT AND JOINDER
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND JOINDER (this “Amendment”),
dated as of April 1, 2011 (the “Effective Date”), is entered into by and among
PARKER DRILLING COMPANY, a Delaware corporation (the “Borrower”), each lender
from time to time party to the Credit Agreement defined below (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders, the L/C Issuers, the Administrative
Agent, the Syndication Agent and the Documentation Agent have entered into that
certain Credit Agreement, dated as of May 15, 2008, by and among the Borrower,
the Lenders, the L/C Issuer, the Administrative Agent, the Syndication Agent and
the Documentation Agent (as may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”); and
     WHEREAS, the Borrower requested an increase in the Term Loan Facility
pursuant to Section 2.15 of the Credit Agreement, in the amount of $50,000,000,
with a Term Loan Increase Effective Date of April 1, 2011;
     WHEREAS, certain Lenders have agreed to increase their Term Loans and
Barclays Bank PLC has agreed to provide a Term Loan;
     WHEREAS, upon an increase in the Term Loans pursuant to Section 2.15 of the
Credit Agreement, as provided in Section 2.15(d) of the Credit Agreement, the
amortization schedule in Section 2.07(a) of the Credit Agreement is to be
amended and such amendment can be signed by the Administrative Agent on behalf
of the Lenders;
     WHEREAS, the Borrower and the Administrative Agent (on behalf of itself and
the Lenders) are entering into this Amendment to so amend such Section 2.07(a)
of the Credit Agreement and Barclays Bank PLC is entering into this amendment to
evidence its joinder as a Lender under the Credit Agreement;
     NOW THEREFORE, in consideration of the foregoing and the mutual agreements
set forth herein, the parties hereto agree as follows:
     SECTION 1. Definitions. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.
     SECTION 2. Amendment of Section 2.07(a) and Schedule 2.01 of the Credit
Agreement.
     (a) Section 2.07(a) of the Credit Agreement is hereby amended by deleting
it and replacing it in its entirety with the following:

 



--------------------------------------------------------------------------------



 



Amendment to Credit Agreement
     “(a) Term Loans. The Borrower shall repay to the Term Loan Lenders the
aggregate principal amount of all Term Loans outstanding on the following dates
in the respective amounts set forth opposite such dates (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.06):

         
Date
  Amount  
September 30, 2009
  $ 3,000,000  
December 31, 2009
  $ 3,000,000  
March 31, 2010
  $ 3,000,000  
June 30, 2010
  $ 3,000,000  
September 30, 2010
  $ 3,000,000  
December 31, 2010
  $ 3,000,000  
March 31, 2011
  $ 3,000,000  
June 30, 2011
  $ 6,000,000  
September 30, 2011
  $ 6,000,000  
December 31, 2011
  $ 6,000,000  
March 31, 2012
  $ 6,000,000  
June 30, 2012
  $ 6,000,000  
September 30, 2012
  $ 6,000,000  
December 31, 2012
  $ 6,000,000  
March 31, 2013
  $ 6,000,000  
Maturity Date
  $ 31,000,000  

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Loan Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date; provided, further, that if the aggregate of all
Term Loan Borrowings is in an amount less than $50,000,000, then the amount of
the scheduled repayments to be made, commencing with the payment scheduled on
September 30, 2009, shall be deemed reduced pro rata by an aggregate amount
equal to the difference of $50,000,000 minus the aggregate principal amount of
all Term Loan Borrowings.”
     (b) Schedule 2.01 of the Credit Agreement is hereby amended by deleting it
and replacing it in its entirety with the Schedule 2.01 attached hereto as Annex
I.
     SECTION 3. Joinder by Barclays Bank PLC. By its signature below, Barclays
Bank PLC hereby confirms its agreement to join as a Lender under the Credit
Agreement with a $10,000,000 Term Loan Commitment and (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, shall have the
obligations of a Lender thereunder, and it has, independently and without
reliance upon the Administrative Agent, any other Agent or any other Lender or
L/C Issuer and based on such documents and information as it has

-2-



--------------------------------------------------------------------------------



 



Amendment to Credit Agreement
deemed appropriate, made its own credit analysis and decision to enter into this
Amendment and became a Lender under the Credit Agreement; and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent,
any other Agent or any other Lender or L/C Issuer, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents.
     SECTION 4. Representations and Warranties, Etc. To induce the Lenders and
L/C Issuers to enter into this Amendment, the Borrower represents and warrants
to the Administrative Agent, each L/C Issuer and the Lenders that as of the date
hereof:
     (a) each of the representations and warranties by the Borrower contained in
the Credit Agreement and in the other Loan Documents are true and correct on and
as of the date hereof in all material respects as though made as of the date
hereof, except those that by their terms relate solely as to an earlier date, in
which event they shall be true and correct in all material respects on and as of
such earlier date;
     (b) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite organizational action on the part of the Borrower;
     (c) the Credit Agreement, this Amendment and each other Loan Document
constitute valid and legally binding agreements enforceable against each Loan
Party that is a party thereto in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting creditors’ rights generally and by general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and
     (d) no Default or Event of Default exists under the Credit Agreement or any
of the other Loan Documents, both before and after giving effect to this
Amendment.
     SECTION 5. Ratification.
     (a) The Borrower hereby ratifies and confirms, as of the Effective Date,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, including, in each case, as such covenants and agreements may be
modified by this Amendment and the transactions contemplated thereby and
(ii) all of the Obligations under the Credit Agreement and the other Loan
Documents. This Amendment is an amendment to the Credit Agreement, and the
Credit Agreement as amended hereby, is hereby ratified, approved and confirmed
in each and every respect.
     (b) Each of the undersigned Subsidiary Guarantors hereby (i) agrees that
all references in the Subsidiary Guaranty Agreement to the Credit Agreement
includes a reference to the Credit Agreement, as amended hereby, and as it may
be further amended modified, supplemented or amended and restated from time to
time, (ii) confirms, affirms and ratifies the Subsidiary Guaranty Agreement and
its obligations thereunder in all respects, and (iii) represents and warrants
that its execution and delivery of this Amendment has been duly authorized by
all necessary organizational action and that this

-3-



--------------------------------------------------------------------------------



 



Amendment to Credit Agreement
Amendment constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting creditors’ rights
generally and by general principles of equity, regardless of whether considered
in a proceeding in equity or at law.
     (c) Each of the Loan Parties hereby, with respect to each Collateral
Document to which such Loan Party is a party, (i) agrees that all references in
each Collateral Document to the Credit Agreement includes a reference to the
Credit Agreement, as amended hereby, and as it may be further amended modified,
supplemented or amended and restated from time to time, (ii) confirms, affirms
and ratifies each Collateral Document and its obligations thereunder in all
respects and (iii) ratifies and affirms each grant of a security interest in the
Collateral, as specified in each applicable Collateral Document.
     SECTION 6. Effectiveness. This Amendment shall become effective as of the
Effective Date when all of the conditions set forth in this Section have been
satisfied.
     (a) The Administrative Agent shall have received duly executed counterparts
of this Amendment from the Borrower, the Administrative Agent and Barclays Bank
PLC; and
     (b) The Administrative Agent shall have received (i) all reasonable
out-of-pocket fees, costs and expenses incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment and related
documents (including the fees, charges and disbursements of counsel to the
Administrative Agent), (ii) all other fees, costs and expenses due and payable
pursuant to Section 10.04 of the Credit Agreement, in each case under either
clause (i) or (ii) above, to the extent then invoiced, and (iii) all upfront
fees due to Barclays Bank PLC and any other Lender in connection with an
increase in such Lender’s Commitment; and
     (c) Barclays Bank PLC shall have received all documentation and other
information that Barclays Bank PLC has requested in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).
     SECTION 7. Governing Law; Severability; Integration. THIS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. If any provision of this Amendment or any other Loan Document is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Section 10.14(b),

-4-



--------------------------------------------------------------------------------



 



Amendment to Credit Agreement
Section 10.14(d) and Section 10.15 of the Credit Agreement are incorporated by
reference herein with the same force and effect as if set forth herein in their
entirety.
     SECTION 8. Execution in Counterparts. This Amendment may be executed by the
parties hereto in several counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original and all of
which when taken together shall constitute a single document.
     SECTION 9. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns; provided, however, that (a) the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender; and (b) the rights of sale,
assignment and transfer of the Lenders are subject to Section 10.06 of the
Credit Agreement.
     SECTION 10. Miscellaneous. (a) On and after the effectiveness of this
Amendment, each reference in each Loan Document to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended or
otherwise modified by this Amendment; (b) the execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any default of the Borrower or any right, power or remedy
of the Administrative Agent, the L/C Issuers, the Syndication Agent, the
Documentation Agent or the Lenders under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents; (c) this
Amendment is a Loan Document executed pursuant to the Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Credit Agreement; and
(d) a facsimile signature of any party hereto shall be deemed to be an original
signature for purposes of this Amendment.
     SECTION 11. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of Page Left Intentionally Blank]

-5-



--------------------------------------------------------------------------------



 



Amendment to Credit Agreement
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

           

Borrower
PARKER DRILLING COMPANY
      By:   /s/ W. Kirk Brassfield         Name:   W. Kirk Brassfield       
Title:   Senior Vice President and Chief Financial Officer   

S - 1



--------------------------------------------------------------------------------



 



Amendment to Credit Agreement

           

Subsidiary Guarantors
ANACHORETA, INC., a Nevada corporation
PARDRIL, INC., an Oklahoma corporation
PARKER AVIATION INC., an Oklahoma corporation
PARKER DRILLING ARCTIC OPERATING, INC., a Delaware corporation
PARKER DRILLING COMPANY NORTH AMERICA, INC., a Nevada corporation
PARKER DRILLING COMPANY OF NIGER, an Oklahoma corporation
PARKER DRILLING COMPANY OF OKLAHOMA, INCORPORATED, an Oklahoma corporation
PARKER DRILLING COMPANY OF SOUTH AMERICA, INC., an Oklahoma corporation
PARKER DRILLING OFFSHORE CORPORATION, a Nevada corporation
PARKER DRILLING OFFSHORE USA, L.L.C., an Oklahoma limited liability company
PARKER NORTH AMERICA OPERATIONS, INC., a Nevada corporation
PARKER TECHNOLOGY, INC., an Oklahoma corporation
PARKER TECHNOLOGY, L.L.C.,a Louisiana limited liability company
PARKER TOOLS, LLC, an Oklahoma limited liability company
PARKER USA RESOURCES, LLC, an Oklahoma limited liability company
PARKER-VSE, LLC, a Nevada limited liability company
QUAIL USA, LLC, an Oklahoma limited liability company
   

            By:   /s/ David W. Tucker         David W. Tucker        Vice
President and Treasurer     

S-2



--------------------------------------------------------------------------------



 



Amendment to Credit Agreement

            PARKER DRILLING MANAGEMENT
       SERVICES, INC., a Nevada corporation
      By:   /s/ David W. Tucker         David W. Tucker        President       
PD MANAGEMENT RESOURCES, L.P.,
       an Oklahoma limited partnership
      By:   Parker Drilling Management Services,
Inc., its General Partner            By:   /s/ David W. Tucker         David W.
Tucker        President        QUAIL TOOLS, L.P., an Oklahoma limited
       partnership
      By:   Quail USA, LLC, its General Partner            By:   /s/ David W.
Tucker         David W. Tucker        Vice President and Treasurer   

S-3



--------------------------------------------------------------------------------



 



Amendment to Credit Agreement

            BANK OF AMERICA, N.A., as
Administrative Agent on behalf of itself and on
behalf of the Lenders
      By:    /s/ Shelley A. McGregor       Name:   Shelley A. McGregor       
Title:   Senior Vice President   

S-4



--------------------------------------------------------------------------------



 



Amendment to Credit Agreement

           

BARCLAYS BANK PLC, as a Lender
      By:    /s/ Diane Rolfe       Name:   Diane Rolfe       Title:   Director  

S-5



--------------------------------------------------------------------------------



 



ANNEX I
SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                                                      Term Loan     Revolving
Credit       Term Loan     Revolving Credit     Applicable     Applicable  
Lender
  Commitment     Commitment     Percentage     Percentage  
Bank of America
  $ 10,792,307.77     $ 10,461,538.00       13.661149082 %     13.076922500 %
Royal Bank of Scotland plc
  $ 10,792,307.77     $ 10,461,538.00       13.661149082 %     13.076922500 %
Wells Fargo Bank
  $ 8,123,076.86     $ 8,615,385.00       10.282375768 %     10.769231250 %
Whitney National Bank
  $ 9,123,076.86     $ 8,615,385.00       11.548198553 %     10.769231250 %
Caterpillar Financial
  $ 3,123,076.86     $ 8,615,385.00       3.953261844 %     10.769231250 %
Trustmark National Bank
  $ 2,230,769.26     $ 6,153,846.00       2.823758552 %     7.692307500 %
HSBC Bank USA National
  $ 2,230,769.26     $ 6,153,846.00       2.823758552 %     7.692307500 %
Natixis
  $ 9,623,076.86     $ 8,615,385.00       12.181109945 %     10.769231250 %
Northrim Bank
  $ 7,230,769.26     $ 6,153,846.00       9.152872476 %     7.692307500 %
Deutsche Bank AG
  $ 5,730,769.26     $ 6,153,846.00       7.254138299 %     7.692307500 %
Barclays
  $ 10,000,000.00     $ 0.00       12.658227848 %     0.000000000 %
 
                               
Total
  $ 79,000,000.00 *   $ 80,000,000.00       100.000000000 %     100.000000000 %

 

*   Giving effect to payments of principal of the Term Loans prior to the
effective date of the Third Amendment.

Annex I

 